Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on September 27, 2022.

Status of Claims
Amendment of claims 1, 11-12 and 31 is acknowledged.
Claims 1-2, 4, 6, 8-9, 11-14, 17, 21-24, 29-31, 36 and 47 are currently pending and are the subject of this office action.
Claims 31, 36 and 47 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 28, 2022.

Due to Applicant amendments, the previously examined species:

    PNG
    media_image1.png
    148
    248
    media_image1.png
    Greyscale
is no longer encompassed by the claims, so the examination was expanded to the following species:

    PNG
    media_image2.png
    151
    225
    media_image2.png
    Greyscale



As a consequence, the following species is under examination:

    PNG
    media_image3.png
    143
    253
    media_image3.png
    Greyscale
elected by Applicant, and

    PNG
    media_image2.png
    151
    225
    media_image2.png
    Greyscale
expanded species, as the compounds of formula (I), 
and
epilepsy as the neurological disorder.  Epilepsy is not encompassed by claim 8.

Claims 1, 4, 6, 8-9, 11-12, 14, 24 and 30 read on the elected compound species.
Claims 1, 4, 6, 8-9, 14 and 30 read on the expanded compound species.
The combined claims that read on one all species and as a result are under examination are: 1, 4, 6, 9, 11-12, 14, 24 and 30.
As a consequence, claims 2, 8, 13, 17, 21-23 and 29 are further withdrawn because they don’t read on the elected invention.

Due to Applicant’s election of epilepsy as the species corresponding to the neurological disease, the examination of the instant claims is restricted to epilepsy.  All other diseases within the claims are not being examined, since they are not considered part of the elected invention, as such it is suggested that Applicant amends the claims accordingly to remove all non-elected inventions (see Improper Markush Group rejection below).


Priority
The present application is a 371 of PCT/US2019/043868 filed on 07/29/2019, which claims priority to provisional application No. 62/711,575 filed on 07/29/2018.


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections- Improper Markush Group (Maintained Rejection).
Claims 1, 4, 6, 9, 11-12, 14, 24 and 30 stand rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an "improper Markush grouping" if: (1) the species of the Markush group do not share a single structural similarity," or (2) the species do not share a common use. Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
Claims 1, 4, 6, 9, 11-12, 14, 24 and 30 encompass a wide variety of neurological diseases (i.e. epilepsy, bipolar disorder, headaches, migraines, TBI, PD, AD, etc.) which are known to have different etiologies and pathophysiologies, have different stages of progression and require different treatments and patient populations.
To overcome this rejection, Applicant should amend the above claims (1, 4, 6, 9, 11-12, 14, 24 and 30) so they only recite epilepsy as the only disease being treated.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
Although the term “neurological disease” is well understood in the art as well as it is defined in the specification, nevertheless, it encompasses diseases like: epilepsy, bipolar disorder, headaches, migraines, TBI, PD, AD, etc., all of which require different patient populations, different methods of treatment, etc.


Claim Rejections - 35 USC § 102 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 14 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et. al. (US 2015/0320702, cited in previous office action).

For claims 1, 4 and 14 Chou teaches a method of treating epilepsy (see abstract, [0218] and claim 6) comprising the administration of a pharmaceutical composition] comprising a therapeutically effective dose (see [0114]) of a compound of general formula:

    PNG
    media_image4.png
    102
    181
    media_image4.png
    Greyscale
 (see [0012]), and more specifically the following compound:

    PNG
    media_image2.png
    151
    225
    media_image2.png
    Greyscale
 (see [0241]), which anticipates the general formula (I) of instant claim 1, wherein: X1 = X2 = O; Y = -NH-; R2 and R3 are H; and R1 is phenyl (a C6 aryl).

For claim 9, Chou teaches that the pharmaceutical composition can be administered orally, intravenously, etc. (see [0016] and [0127]).

For claim 30, Chou teaches that the pharmaceutical composition is formulated with an acceptable excipient (see [0115], [0128]-[0129]).



Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et. al. (US 2015/0320702, cited in previous office action).

 Chou teaches all the limitations of claim 6 (see 102(a)(1) above), except for the epilepsy being resistant to other medications.

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to administer a new anti-epileptic drug, like the compound disclosed by Chou, which is effective in treating epilepsy, to patients that are resistant to other anti-epileptic medicines, thus resulting in the practice of claim 6 with a reasonable expectation of success.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 5, 2022.